DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, and 8-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair (patent No. 7,389,404) in view of Castrapel (patent No. 7,209,939).
Nair taught the invention substantially as claimed including (as to claim 1) An apparatus comprising: a decode unit to decode a matrix multiplication instruction(MMUL, MMULR, MMAC,MMACR instructions  in table at col. 13, line 50-col, 14, line 15)(e.g., see col. 3, lines 32-40 and  col. 4, lines 33-43)[the portion of the matrix data coprocessor (120) that performs the instruction decoding  provides the decode unit limitation], the matrix multiplication instruction to indicate a first location of a first source matrix(Mx), to indicate a second location of a second source matrix My), and to indicate a third location where a result matrix (Ma) is to be stored (e.g., see col. 10, lines 5-20 and col., 15, lines 4-12); and an execution unit(121)(e.g., see fig. 1 and col. 4,lines 22-32) coupled with the decode unit, the execution unit, in response to the decoded matrix multiplication instruction, to multiply a proper subset of each of the first source matrix and the second source matrix and store at least a result of the multiplication in the result matrix(e.g., see col. 5, lines 14-24 and col. 7, lines 57-62).[note incorporation of the instruction decoding in the stand along coprocessor  which includes the execution unit which performs execution of the instruction(s)  provides the “coupled with” limitation][as to the proper subset Nair taught matrix multiplication using proper sized matrices (e.g., see col. 17,lines 1-40)[The examiner takes official notice that in mathematics a subset may be the same size or smaller than a  set,  therefore the source matrices and destination matrices provide the claimed subset of the source matrices]. Nair did not expressly detail subset that was smaller than the original set.  Castrapel taught matrix multiplication using matrices divided into proper subsets (e.g., see col. 6, lines 40-67).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nair and Castrapel. Both references were directed to the problems of performing matrix multiplication in a data processor. One of ordinary skill in the art would have been motivated to incorporate the dividing the matrices into proper subsets at least to provide optimized multiplication by reducing computational time for larger matrices by using an optimized matrix multiplication method while reducing precision loss (e.g., see col. 2, lines 10-25 and col. 3 lines 18-67 and col. 4, lines 15-28).
Due to the similarities between claims 1 and 8; claim 8 is rejected for the same reasons as clam 1.   

As to claims 2,9 Nair and Castrapel taught The apparatus of claim 1, Nair taught  wherein the proper subset of the first source matrix and the proper subset of the second source matrix have different dimensions (e.g., see col. 17, lines 11-25).Castrapel also taught determining the dimensions of the first matrix  and second matrix where one or more dimensions of a matrix may not be even. This, as understood, provides where a first and second matrices may have different dimension(s) such as one or more odd dimension(s) of one matrix  and one or more corresponding dimensions  of the other matrix being even (e.g. see col.6, lines 40-57 of Castrapel).

As to claims 3,10 Nair and Castrapel taught The apparatus of claim 1, Castrapel taught  wherein the proper subset of the first source matrix and the proper subset of the second source matrix have identical dimensions  (e.g., see col. 1, lines 15-67). 

As to claims 4,11 Nair and Castrapel taught The apparatus of claim 1, Nair taught wherein the execution unit, in response to the decoded matrix multiplication instruction, is to add values of the result matrix to the result of the multiplication (MMAC Matrix Multiply-accumulate instruction)(e.g., see col. 13, lines 60-62).

As to claims 5,12 Nair and Castrapel taught  The apparatus of claim 1,  Nair taught wherein the decode unit is to decode the matrix multiplication instruction that is to indicate matrices dimension indicators (e.g., see col. 11, lines 51-67  and col. 10,lines 5-20 and fig. 4).

As to claims 6,13 Nair and Castrpel taught  The apparatus of claim 5,  Nair taught wherein the decode unit is to decode the matrix multiplication instruction that is to indicate a number of rows of the first source matrix, a number of columns of the second source matrix, and at least one of: (a) a number of columns of the first source matrix; and (b) a number of rows of the second source matrix (e.g., see col. 11, lines 51-67  and col. 10, lines 5-20 and fig. 4).
Claim(s) 7,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair and Castrapel as applied to claim 1 above, and further in view of Branigin (patent No. 5,655,096).

As to claims 7,14 Nair and Castrapel taught  The apparatus of claim 1, but did not expressly detail  wherein the execution unit is to maintain a completion progress indicator. Branigin however taught completion progress indicator (290) (e.g., see col. 6, lines 5-16 And 58-65 and col. 69, lines 8-67) in execution unit (e.g., see figs. 5A,15A) that operates on matrices (e.g., see col. 38, line 3-67). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nair and Branigin. Both references were directed to the problems of executing  instructions that operate on matrices in a data processor. One of ordinary skill in the art would have been motivated to incorporate completion progress indicator  of Branigin to assist the operations of the portions of the system that cooperatively performed matrix multiplication so that the system would reduce wait time  for processing for subsequent processing that required a previous result.  This would reduce processing time and increase throughput. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No.11,048,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the side by side showing of representative claims show that both are directed to common subject matter.
Instant Application (SN 17/362,854)
Patent No. 11,048,508
1. An apparatus comprising: a decode unit to decode a matrix multiplication instruction, the matrix multiplication instruction to indicate a first location of a first source matrix, to indicate a second location of a second source matrix, and to indicate a third location where a result matrix is to be stored; and an execution unit coupled with the decode unit, the execution unit, in response to the decoded matrix multiplication instruction, to multiply a proper subset of each of the first source matrix and the second source matrix and store at least a result of the multiplication in the result matrix.
1. A processor comprising: a decode unit to decode a matrix multiplication instruction, the matrix multiplication instruction to indicate a first memory location of a first source matrix, to indicate a second memory location of a second source matrix, and to indicate a third memory location where a result matrix is to be stored; and an execution unit coupled with the decode unit, the execution unit, in response to the matrix multiplication instruction, to: break each of the first source matrix, the second source matrix, and an accumulation matrix, which is initially to be stored in the third memory location, into a plurality of tiles; and use the tiles to multiply the first and second source matrices.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,275,243. Although the claims at issue are not identical, they are not patentably distinct from each other because the side by side showing of representative claims show that both are directed to common subject matter.
Instant Application (SN 17/362,854)
Patent No. 10,275,243
1. An apparatus comprising: a decode unit to decode a matrix multiplication instruction, the matrix multiplication instruction to indicate a first location of a first source matrix, to indicate a second location of a second source matrix, and to indicate a third location where a result matrix is to be stored; and an execution unit coupled with the decode unit, the execution unit, in response to the decoded matrix multiplication instruction, to multiply a proper subset of each of the first source matrix and the second source matrix and store at least a result of the multiplication in the result matrix.
1. A processor comprising: a decode unit to decode a matrix multiplication instruction, the matrix multiplication instruction to indicate a first memory location of a first source matrix, to indicate a second memory location of a second source matrix, and to indicate a third memory location where a result matrix is to be stored; and an execution unit coupled with the decode unit, the execution unit, in response to the matrix multiplication instruction, to: multiply a portion of the first and second source matrices prior to an interruption; store a completion progress indicator in response to the interruption, the completion progress indicator to indicate an amount of progress in multiplying the first and second source matrices; and store corresponding result data to the third memory location, that is to have been completed prior to the interruption, wherein the execution unit, in response to the matrix multiplication instruction, is to store the completion progress indicator which is not to be architecturally defined.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizell (patent application publication No. 2015/0138206) disclosed dynamic graph system for a semantic database (e.g., see abstract).
Yadavalli (patent application publication No. 2017/0337156) disclosed computing machine architecture for matrix and array processing (e.g., see abstract).
Ginzburg (patent application publication No. 2011/0153707) disclosed multiplying and adding matrices (e.g., see abstract).
Benson A.R., A Framework for Practical Parallel Fast Matrix Multiplication, 2015, ACM pp. 42-53. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/           Primary Examiner, Art Unit 2183